                Case 1:11-cr-00936-RJS Document 126 Filed 03/22/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 CASIMIR GRIFFIN,                                               No. 11-cr-936 (RJS)
                                                                     ORDER
                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT John F. Kaley is appointed as counsel pursuant to 18 U.S.C. §

3006A to represent Defendant Casimir Griffin in his pending violation of supervised release proceedings.

Mr. Kaley shall file a notice of appearance in Case No. 11-cr-936. IT IS FURTHER ORDERED THAT

Mr. Kaley shall arrange for a psychological evaluation to determine whether Mr. Griffin is competent to

proceed in this matter. In addition, as indicated in the record during this morning’s proceeding, Mr. Kaley

shall submit a status letter to the Court by Monday, April 5, 2021.

SO ORDERED.

Dated:          March 22, 2021
                New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
